Exhibit 4.33 STOCK REPURCHASE AGREEMENT AND RELEASE This Agreement is dated as of December , 2005, and is by and among CHOI CHEE MING (a/k/a FRANCIS CHOI and hereinafter referred to as “Choi”), and BAYWOOD INTERNATIONAL, INC., a Nevada corporation (“Baywood”). Background Choi is the record and beneficial owner of the following securities (collectively, the “Securities”) issued by Baywood: (1) 800,000 shares of Class E preferred stock, with Stated Value (therein defined) of $800,000; (2) 5,625 shares of Class F preferred stock, with Stated Value (therein defined) of $450,000; and (3) 7,301,587 shares of common stock in certificated form.In addition to the Securities, this Agreement pertains equally to $270,294 of dividends or interest, whether payable in cash, shares of capital stock, or a combination of cash and stock, in respect of the Class E and/or Class F preferred stock (such amount is herein referred to as the “Contingent Payment Amount”). Choi heretofore served demand upon Baywood to have the shares of Class E preferred stock be redeemed by the Company, as is provided in the instruments setting forth the terms of the Class E preferred stock.Thereafter, the parties were in a dispute and disagreement regarding various matters, including the terms of the preferred stock. Choi and Baywood desire to compromise amounts claimed by one or another of them, to end all relationships between them as shareholder (and/or creditor), on the one hand, and issuer (and/or debtor), on the other hand. Agreement In consideration of the premises and for other valuable consideration, the sufficiency and receipt of which is hereby acknowledged, the parties to this Agreement hereby agree as follows: 1.Upon the execution of this Agreement by both parties, Baywood or its designee(s) shall pay Choi US$350,000 by wire transfer of immediately available funds to Choi’s bank account, using the wiring instructions set forth on Schedule A. Contemporaneous with such payment, Choi will cause the Securities and any certificates representing the Securities to be assigned, transferred, conveyed, and delivered to the Company or its assigns.All certificates or instruments representing or evidencing the Securities shall be delivered to the Company or its assigns and shall be in suitable form for transfer by delivery, and will be accompanied by stock powers in the form of Exhibit A attached hereto, duly executed by Choi, to the extent necessary.In the event that certificates representing any of the Securities, which are typically represented by certificates and were not otherwise dematerialized and placed in book-entry form, are unable to be located, Choi shall deliver to the Company an Affidavit of Missing Certificates in respect thereof, duly endorsed, in the form attached as Exhibit B.The Contingent Payment Amount is no longer owed by the Company to Choi or any of his affiliates, assignees or designees under any circumstances. 2.In addition to the payment described in Section 1, Baywood shall pay Choi US$150,000 at the earlier of such time as Baywood (i) achieves positive stockholders’ equity measured as of the last day of each fiscal quarter and as reflected on a balance sheet prepared in accordance with accounting principles generally accepted in the United States and, to the extent Baywood is at the time still an entity required to file periodic reports with the Securities and Exchange Commission (“Commission”) under the Securities Exchange Act of 1934, audited by an independent public accounting firm, or (ii) sells, in one or more related transactions, all or substantially all of its assets or Baywood shall merge with another entity and Baywood shall not be the entity that survives such merger.The parties acknowledge that as of September 30, 2005, Baywood’s balance sheet, as included in its quarterly report on Form 10-QSB filed with the Commission, reflected a total stockholders’ deficit of $(3,388,184).By way of example and for purposes of clarification, the parties intend that, subject to the foregoing sentences in this Section 2, in the event Baywood’s balance sheet reflects, for any reason, positive stockholders’ equity in the amount of $90,000 (without at any other time after the date hereof having had a positive stockholders’ equity), Baywood would be required to pay Choi the amount of US$90,000, thereby leaving unpaid hereunder the sum of $60,000.If thereafter (and assuming the $90,000 had been paid) Baywood’s balance sheet reflected a positive stockholders’ equity of $150,000, Baywood would be required to pay Choi an additional $60,000, whereupon Baywood shall have performed in full all of its obligations hereunder.If Baywood shall for any reason not be required to file periodic reports with the Commission (or if it shall for any reason fail to file such reports even though required to do so), Baywood shall deliver to Choi, not later than 45 days after the end of each fiscal quarter, a balance sheet as of the end of the prior fiscal quarter setting forth total stockholders’ equity (or deficit, as the case may be).Any payment under this Section 2 shall be due and payable on the 60th day following (a) in the case of positive stockholders’ equity, the last day of the fiscal quarter in respect of which the payment became due and (b) in the case of the sale of all or substantially all of Baywood’s assets or a merger in which Baywood is not the survivor, the date of such sale or merger (as the case may be).Any payment not paid when due shall bear interest on the unpaid amount at the rate of 12% per annum.Except as provided in the immediately preceding sentence, interest shall not accrue or be or become payable in respect of any amount hereunder. 3.Effective upon completion of the events set forth in Section 1, each party hereto fully and forever releases and discharges the other party and the other party’s affiliates from any and all claims, demands, actions, causes of action, obligations, defaults, costs, expenses, damages, losses and liabilities of whatever kind or nature whatsoever in law, equity or otherwise (whether real or contingent or known or unknown), which directly or indirectly relate to or arise under or in connection with the transfer of the Securities, the terms or provisions of any of the Securities, the ownership of the Securities, the Contingent Payment Amount, or any other matter that relates to the ownership of the Securities and the rights, privileges, duties and obligations that arise from or relate to the issuance or ownership of the Securities or any of the Securities, or which relate in any manner to the Contingent Payment Amount.Furthermore, Choi forever releases and discharges Baywood, its stockholders, officers, directors and agents from any and all claims, demands, actions, causes of action, obligations, costs, expenses, damages, losses and liabilities of whatever kind or nature whatsoever in law, equity or otherwise, which directly or indirectly relate to or arise under or in connection with the creation of Baywood’s Series G Preferred Stock, Baywood’s Annual Meeting of Stockholders held on November 17, 2005 or any actions taken in respect of matters proposed to the stockholders at such Annual Meeting of Stockholders.For clarification, it is the intention of the parties that, except to the limited extent set forth in Section 2 above, the parties hereto shall have no further relationship, direct or indirect, to one another with respect to, arising out of or from, or otherwise pertaining in any manner or to any extent, the Securities or the issuance or ownership thereof and that they hereby settle all matters existing between them as a consequence of the Securities or any matters related to ownership thereof.As used in this Section 3, the term “affiliates” means and includes a party’s officers, directors, shareholders, representatives, agents, related entities, predecessors and successors. 4.By entering into this Agreement, the parties hereto agree and understand that this is a compromise and settlement of disputed claims and that there is no implication or admission of liability or wrongdoing whatsoever by any party with respect to the issues in dispute or in respect of any of the claims.The parties further agree and understand that by entering into this Agreement, the existence and execution of this Agreement shall not be considered, nor be offered or received into evidence or otherwise filed or lodged in any proceeding, except as may be necessary to prove the terms of this Agreement or to enforce this Agreement, nor may it be considered or deemed admissible as an admission by any party of any liability, wrongdoing, error, or violation of law. 2 5.Knowing and understanding that the Company will rely on the following information as an inducement to repurchase the Securities and to determine the applicability of various securities laws and for certain other purposes, Choi hereby represents and warrants to the Company as follows: (a)He is the legal and beneficial holder of the Securities he is represented to own as set forth in the recitals of this Agreement and such Securities have not been pledged as security for any outstanding indebtedness or otherwise subject to any lien or encumbrance. (b)He has the requisite authority to execute and deliver this Agreement to the Company and to perform his obligations hereunder.This Agreement constitutes a valid and binding obligation of Choi, enforceable against him in accordance with its terms. 6.Miscellaneous. (a)Each party hereto agrees to do all acts and things and to make, execute, and deliver such written instruments as shall from time to time be reasonably required to carry out the terms and provisions of this Agreement. (b)This Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective heirs, personal representatives, successors and assigns.No party may assign or transfer his, her, or its rights or obligations under this Agreement without the prior written consent of the other party hereto, except that Baywood shall have the right to assign or delegate its right to receive any of the Securities to any individual(s) or one or more entities, subject only to the assignee’s payment of the amount set forth in
